DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 7/14/2021 have been entered, wherein claims 1, 3-10 and 13-22 were amended and claims 2, 11, 12 and 23-29 are cancelled. Accordingly, claims 1, 3-10, and 13-22 have been examined herein. The previous claim objections, specification objections, and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. Additionally, the phrase “receiving formation” is noted as no longer invoking 35 USC 112(f) due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, third line from bottom, “member is in a unblocking position” should read “member is in [[a]] the unblocking position” because “unblocking position” was previously introduced. 
Claim 16, line 4, “wherein the cylonic separation” should read “wherein the [[cylonic]] cyclonic separation”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gloning et al. (DE 2806272), hereinafter Gloning, in view of Pugh et al. (US Patent 4209875), hereinafter Pugh, and further in view of Ganske (US Patent 4967790).
Regarding claim 1, Gloning teaches a surface cleaning apparatus (line 15 of the attached translation, “hand vacuum cleaner”) comprising: 
a dirt collection container (fig. 1, dust bag 3); 
a passage leading to the dirt collection container (see Gloning’s annotated fig. 1 below); and 

    PNG
    media_image1.png
    618
    846
    media_image1.png
    Greyscale

a blocking member positioned in the passage (closure flap 13 is located in the passage); 
wherein the blocking member is moveable between a blocking position, in which the passage is substantially blocked (fig. 1 illustrates the blocking position. The passage is substantially blocked), and an unblocking position, in which air can pass through the passage , 
wherein the surface cleaning apparatus includes a receiving formation for receiving at least a portion of the blocking member when the blocking member is in a unblocking position (Gloning teaches a surface which is recessed with respect to the inner wall of the suction tube (see Gloning’s annotated fig. 1 below). Although Gloning does not explicitly teach the recessed surface is for receiving the closure flap 13 when the closure flap 13 is in its unblocking position, it would have been obvious to a person having ordinary skill in the art that the closure flap 13 articulates in the direction of air flow and a portion of the closure flap will be received by the recessed surface when the closure flap swings open.), 

    PNG
    media_image2.png
    618
    849
    media_image2.png
    Greyscale

Gloning does not explicitly teach a passage leading to the dirt collection container through which dirt-laden air is drawn by a source of suction, wherein the blocking member moves towards the unblocking position under the influence of the source of suction, wherein the receiving formation is a recess which is shaped to correspond substantially to the shape and size of the portion of the blocking member that is received by the receiving formation.  
	However, Gloning does teach “Fig. 1 shows only that part of a handheld vacuum cleaner that is necessary for understanding” (line 15 of the attached translation) and “During operation of the vacuum cleaner directs the suction in the suction pipe 2” (line 1 of the second paragraph of the attached translation). 
	Additionally, Pugh teaches a handheld vacuum cleaner (fig. 2) having a resilient flapper 71 and a passage 68 leading to the dirt collection container 80 through which dirt-laden air is drawn by a source of suction (motor 29 and fan 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloning to incorporate the teachings of Pugh in order to provide a handheld vacuum cleaner with a source of suction for drawing dirt-laden air through the inlet passage. Doing so would allow Gloning’s handheld vacuum to function as intended.
Gloning in view of Pugh teaches a passage leading to the dirt collection container through which dirt-laden air is drawn by a source of suction (Gloning has been modified to include a source of suction), wherein the blocking member moves towards the unblocking position under the influence of the source of suction (Gloning teaches during operation, the vacuum cleaner directs the suction in the suction pipe 2. The blocking member 13 articulates in the direction of the air flow and opens in the form of a valve (second paragraph of the attached translation) teaches wherein the blocking member moves towards its unblocking position under the influence of the source of suction).
wherein the receiving formation is a recess which is shaped to correspond substantially to the shape and size of the portion of the blocking member that is received by the receiving formation.
However, Ganske teaches a valve with a passage 10 for the flow of fluid. Ganske also teaches a clapper 6 (figs. 1 and 2) which articulates between a closed position (fig. 1) and a fully open position (fig. 2) under the influence of the pressurized fluid (col. 2, lines 50-55). Additionally, Ganske teaches a cavity 11 whose concave semi-spherical surface 9 matches or has the same radius as that of the clapper surface 12 (figs. 1 and 2, col. 2, lines 59-61).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloning in view of Pugh to further incorporate the teachings of Ganske in order to provide a receiving formation which is shaped to correspond substantially to the shape and size of the portion of the blocking member that is received by the receiving formation. Doing so would prevent the obstruction of fluid flow through the passage. Additionally, doing so would prevent larger debris from contacting the blocking member and possibly clogging the passage. 
Regarding claim 3, Gloning in view of Pugh and further in view of Ganske teaches the claimed invention as rejected above in claim 1. Additionally, Gloning teaches the closure flap is made of rubber (paragraph 1 of the attached translation). Gloning also teaches “At the transition between the inner and outer part of the suction pipe 2 is by internal cross-section of a stopper 14 formed, in which the closure flap 13 in the idle mode sealingly abuts” (paragraph 2 of the attached translation).
wherein the blocking member is resiliently biased towards the blocking position.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have taken Glonings teachings of the “rubber” closure flap and the “in which the closure flap 13 in the idle mode sealingly abuts” to have made the blocking member resiliently biased towards the blocking position. Specifically, it would have been obvious to configure the rubber closure flap 13 to assume the blocking position in the absence of suction. Doing so would allow Glonings invention to function as intended and prevent the backwash of debris. 
Regarding claim 4, Gloning as modified teaches the claimed invention as rejected above in claim 3. Additionally, Gloning, as modified, teaches wherein the blocking member is resiliently biased towards the blocking position, such that in the absence of any suction the blocking member automatically assumes the blocking position (in the rejection of claim 3, Gloning was modified such that the rubber closure flap assumes the blocking position in the absence of suction).  
Regarding claim 5, Gloning, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Gloning as modified, teaches wherein the blocking member is fixed at one end and has a substantially opposite free end (Gloning, fig. 1).  
Regarding claim 6, Gloning, as modified, teaches the claimed invention as rejected above in claim 5. Additonally, Gloning, as modified, teaches wherein as the blocking member moves towards the unblocking position, the substantially free end moves downwardly, towards a surface being cleaned (Orienting Gloning’s vacuum such that the free end of the .  
Regarding claim 7, Gloning, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, Gloning, as modified, teaches wherein the free end of the blocking member is curved (Gloning teaches the closure flap consists of an elastic material and is circular corresponding to the cross section of the mouthpiece 4 (end of first paragraph of the attached translation)).  
Regarding claim 8, Gloning, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, Gloning, as modified, teaches wherein the free end of the blocking member is curved when viewed in a direction towards the receiving formation (Gloning teaches the closure flap consists of an elastic material and is circular corresponding to the cross section of the mouthpiece 4 (end of first paragraph of the attached translation). Therefore, when in the unblocking position, the free end of the blocking member is curved when viewed in a direction towards the receiving formation).
Regarding claim 9, Gloning as modified teaches the claimed invention as rejected above in claim 1. Gloning does not explicitly teach wherein the blocking member is angularly or pivotally moveable between the blocking and unblocking positions.    
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the elastic flap 13 articulates angularly between the blocking and unblocking positions. Specifically, Gloning, as modified, teaches the 
Regarding claim 10, Gloning, as modified, teaches the claimed invention as rejected above in claim 1. Gloning does not explicitly teach wherein the blocking member is angularly or pivotally moveable between the blocking and unblocking positions.    
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the elastic flap 13 articulates angularly between the blocking and unblocking positions. Specifically, Gloning, as modified, teaches the flap 13 is moveable between a blocking position and an unblocking position (see the rejection of claim 1). Additionally, Gloning, as modified, teaches the flap 13 has a free end (fig. 1). Therefore, it would have been obvious to configure Gloning, as modified, to allow the blocking member to angularly move between the blocking and unblocking positions. Doing so would allow Gloning, as modified, to function as intended and allow the flap 13 to angularly articulate between the blocking and unblocking positions under the influence of suction in order to prevent the backwash of debris. 
Gloning, as modified, teaches wherein the blocking member is moveable about an axis which extends transversely to the direction of flow of dirt-laden air which is drawn through the passage (Gloning, as modified, now teaches the flap 13 angularly articulates between the blocking and unblocking positions. Therefore, Gloning teaches an axis (the axis being located at the fixed end of the flap and being oriented into the page; fig. 1) which extends transversely to the direction of flow of dirt-laden air which is drawn through the passage (the axis extends transversely to the direction of flow of dirt-laden air).  
Regarding claim 13, Gloning, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Gloning, as modified, teaches wherein the blocking member is flexible (Gloning teaches the flap consists of an elastic material such as rubber (end of paragraph 2 of the attached translation. Therefore, Gloning teaches the blocking member is flexible).
Regarding claim 14, Gloning as modified teaches the claimed invention as rejected above in claim 1. Additionally, Gloning, as modified, teaches wherein the blocking member is formed from a rubber material (Gloning teaches the flap consists of an elastic material such as rubber (end of paragraph 2 of the attached translation.).    
Regarding claim 15, Gloning, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Gloning, as modified, teaches including a dirt-laden air passage which carries air towards the blocking member (fig. 1). 
Gloning does not explicitly teach wherein the dirt-laden air passage is substantially circular in cross-section.  
However, Gloning teaches the closure flap is circular corresponding to the cross section of the mouthpiece 4. 
. 
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gloning in view of Pugh and further in view of Ganske as applied to claim 1 above, and yet further in view of Conrad (US PGPUB 20140237757).
Regarding claim 16, Gloning in view of Pugh and further in view of Ganske teaches the claimed invention as rejected above in claim 1. Gloning as modified, does not teach wherein the surface cleaning apparatus includes a cyclonic separation device for separating dirt from the dirt laden air passing through the apparatus, wherein the cylonic separation device communicates with the passage and with the dirt collection container.  
However, Conrad teaches a hand vacuum cleaner (fig. 1) with a cyclone bin assembly 910 as the air treatment member [0084]. Additionally, Conrad teaches the cyclonic separation device communicates with the passage 903 and the dirt collection container 914 (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gloning in view of Pugh and further in view of Ganske to incorporate the teachings of Conrad in order to provide a cyclonic separation device as the air treatment member, wherein the cyclonic separation device communicates with the passage and the dirt collection container. Doing so would have been a simple substitution for one known air treatment member (as taught by Gloning) for another 
Regarding claim 17, Gloning, as modified teaches the claimed invention as rejected above in claim 16. Additionally, Gloning, as modified, teaches wherein the receiving formation is provided at least partially in a ramp formation which directs air into the cyclonic separation device, said ramp formation directing incoming dirt-laden air such that it travels circumferentially around an inner surface of the cyclonic separation device (Gloning, as modified, teaches a receiving formation. The receiving formation is provided at least partially in a ramp formation which directs air into the cyclonic separation device. Specifically, Conrad teaches a cyclone includes an air inlet 922 which is generally tangentially oriented relative to the sidewall 921, so that air entering the cyclone chamber will tend to swirl and circulate within the cyclone chamber [0089]. Therefore, the receiving formation directs air into the cyclonic chamber at a tangential orientation. Further, it would have been obvious to configure Gloning’s substituted cyclone to operate as described by Conrad in order to allow the cyclone to operate as intended.).  
Regarding claim 18, Gloning, as modified, teaches the claimed invention as rejected above in claim 17. Additionally, Gloning, as modified, teaches wherein the blocking member, when in the unblocking position, provides continuation of the ramp formation to assist in directing incoming dirt-laden air towards the cyclonic separation device (Gloning, as modified, teaches the blocking member is received in a receiving formation that substantially corresponds to the size and shape of the blocking member when in the unblocking position (see the rejection of claim 1). Therefore, Gloning, as modified, teaches the blocking member, when in .
Regarding claim 19, Gloning, as modified, teaches the claimed invention as rejected above in claim 17. Additionally, Gloning, as modified, teaches the ramp formation is located upstream of the cyclonic separation device (Gloning fig. 1; the ramp formation of the modified receiving formation is located upstream (in the direction of air flow through the vacuum) of the air treatment member. Gloning’s air treatment member has been substituted with a cyclonic separation device. Therefore, Gloning, as modified, teaches the ramp formation is located upstream of the cyclonic separation device.).
Gloning, as modified, does not teach wherein the ramp formation is located downstream of a connecting portion, wherein the connecting portion is connectable to an elongate member.
However, Conrad further teaches a connector 906 located at the inlet end 905 of the air flow passage (fig. 1, paragraph 0082). Conrad teaches the inlet end can be used to directly clean a surface [0082]. Additionally, Conrad teaches the connector of the inlet end can be connected to the downstream end of any suitable hose, cleaning tool, or accessory, including for example a wand 907 (paragraph 0082, fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gloning, as modified, to incorporate the teachings of Conrad in order to provide a connector which can be connected to 
Gloning, as modified, teaches wherein the ramp formation is located downstream of a connecting portion (the inlet end of Glonings passage has been configured with a connector to optionally connect to a wand. Because the connector is at the inlet end of the passage, the ramp formation is located downstream of the connector.), wherein the connecting portion is connectable to an elongate member (the connector is optionally connected to a wand).
Regarding claim 20, Gloning, as modified, teaches the claimed invention as rejected above in claim 19. Addtionally, Gloning, as modified, teaches wherein the connecting portion forms an entrance to the passage for dirt-laden air (Gloning, as modified, teaches a connector at the inlet end of the passage) to be drawn into a housing (Gloning, fig. 1, teaches a housing for housing the air treatment member among other things), towards the cyclonic separation device (Gloning as modified, teaches the air is drawn through the passage towards a cyclonic separation device).  
	Regarding claim 21, Gloning, as modified, teaches the claimed invention as rejected above in claim 16. Additionally, Gloning, as modified, teaches wherein the passage which directs dirt-laden air to the cyclonic separation device includes a tangential portion, and wherein the blocking member is positioned at an entrance, in a direction of flow of dirt-laden air, to the tangential portion (Gloning, as modified, teaches a cyclone as the air treatment member. Further, Conrad teaches a cyclone includes an air inlet 922 which is generally tangentially oriented relative to the sidewall 921, so that air entering the cyclone chamber will tend to swirl and circulate within the cyclone chamber [0089]. Therefore, the passage which .  
Regarding claim 22, Gloning, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Gloning, as modified, teaches a housing supporting the source of suction (Gloning was modified to include a source of suction. Gloning teaches a housing (fig. 1) for housing the air treatment member, among other things. It would have been obvious to include the source of suction in the same housing in order to provide a compact hand vacuum cleaner). 
Gloning, as modified, does not teach 5a floor head; and an elongate member connecting the floor head to the housing, said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container.  
However, Conrad further teaches a connector 906 located at the inlet end 905 of the air flow passage (fig. 1, paragraph 0082). Conrad teaches the inlet end can be used to directly clean a surface [0082]. Additionally, Conrad teaches the connector of the inlet end can be connected to the downstream end of any suitable hose, cleaning tool, or accessory, including for example a wand 907 that is pivotally connected to a surface cleaning head 908 (paragraph 0082, fig. 2). 
It would have been obvious to a person having ordinary skill in the art to have further modified Gloning to incorporate the teachings of Conrad to provide a hand vacuum cleaner 
Gloning, as modified, teaches a floor head; and an elongate member connecting the floor head to the housing (Gloning was modified to include a wand and floor head which connect to the housing via a connector), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (Gloning, as modified, teaches a wand which connects a floor head to the hand vacuum cleaner. It would have been obvious to further include a passage in the wand so that the wand could carry dirt-laden air from the floor head to the dirt collection container and air treatment member. Doing so would allow the vacuum to function as intended).  
Response to Arguments
4. Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Applicant argues Gloning and Pugh do not teach or make obvious the amended claim language (page 9 of the applicant’s remarks). The examiner respectfully disagrees. Gloning and Pugh were not relied upon to teach the amended claim language. Rather, Ganske was relied upon to teach the amended claim language. See the above rejection for details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           




/JOSEPH J HAIL/             Supervisory Patent Examiner, Art Unit 3723